Citation Nr: 1706656	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  15-30 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder, schizophrenia, and depression.

2.  Entitlement to service connection for bilateral foot disability, to include pes planus and plantar fasciitis, as secondary to service-connected anterior tibialis tendonitis of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2004 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) from October 2013 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of the proceeding is of record.

This case was previously before the Board in January 2016 and July 2016.  

The Veteran initially filed a claim to establish service connection for bilateral pes planus.  However, the Veteran has also been diagnosed with bilateral plantar fasciitis.  Accordingly, the Board has expanded the claim as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.
There appear to be outstanding VA treatment records.  The claims file contains        a gap in treatment records from August 3, 2016 to January 30, 2017, and the documents on file suggest there are outstanding records from this period.  Specifically, records from August 2016 indicate that the Veteran was under an involuntary psychiatric commitment.  However, the January 31, 2017 record submitted by the Veteran suggests that she was no longer under an involuntary commitment.  Additionally, an August 2, 2016 treatment record indicated that additional details regarding an "MHICM - sponsored luncheon" would follow.     The current records do not document the Veteran's discharge from her involuntary commitment or document the additional details referenced in the August 2, 2016 treatment record.  Additionally, a November 25, 2015 VA treatment note indicated that non-VA care documents from February 5, 2015 had been scanned into the record.  A July 2, 2013 VA treatment record indicated that a new non-VA care consultation had been placed for fee based psychiatric services at Riverpoint and a May 21, 2013 treatment record indicated that documents from Riverpoint Partial Hospitalization Program had been scanned into the record.  A November 7, 2007 VA treatment record indicated that a fee basis physical therapy consultation had been placed regarding the Veteran's anterior tibialis tendonitis of the lower extremities.  The record does not contain the referenced documents.  Additionally, the Veteran's electronic claims file indicates that she has a closed chapter 31 case.  However, her vocational rehabilitation records have not been associated with the claims file.  Lastly, in a December 4, 2014 statement the Veteran reported that she had been treated at the Jacksonville Vet Center in approximately 2013.  To date, those records have not been obtained.  Accordingly, on remand the aforementioned records, as well as any updated VA treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

There are also outstanding private treatment records.  A November 20, 2015 VA treatment record indicated that the Veteran needed to request her inpatient medical records from "GVMC" inpatient psychiatric ward.  Also, a November 16, 2012 VA treatment record indicated that the Veteran had been hospitalization at a private mental hospital in Jacksonville earlier in 2012.  The aforementioned records have not been requested or otherwise obtained. 

As noted above, in addition to bilateral pes planus, the Veteran has been diagnosed with bilateral plantar fasciitis.  To date, a medical opinion has not been obtained addressing whether the Veteran's plantar fasciitis was caused or aggravated by her service-connected anterior tibialis tendonitis of the lower extremities.  Additionally, while an addendum opinion was obtained in February 2016 addressing whether the Veteran's pes planus was aggravated by her service-connected anterior tibialis tendonitis of the lower extremities, the examiner's rationale incorrectly stated that the available records were silent for complaints of or treatment for pes planus.  VA treatment records from January 31, 2014, February 25, 2009, March 14, 2007, and October 27, 2006 document complaints of and treatment for pes planus.  In light of the above, an addendum opinion is warranted. 

Regarding the Veteran's psychiatric claim, the record contains positive nexus opinions from the Veteran's treating physicians.  However, the November 2016,     and January 31, 2017 opinions were based on the Veteran's self-reports that she was depressed during service and placed on suicide watch.  The Veteran's contentions are not documented by the current record.  Specifically, her service treatment records do not contain any mental health treatment records or evaluations.  However, she has reported receiving psychiatric treatment and evaluations at Fort Lee.  To date, the Veteran's psychiatric records have not been separately requested.  As psychiatric service treatment records may be kept separately from other service treatment  records, a request for any psychiatric treatment records, including any evaluations     or outpatient treatment records, should be made through official sources.  See M21-1, III.iii.2.A.1.e (accessed February 22, 2017).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Obtain VA treatment records from August 3, 2016 to January 30, 2017, VA treatment records from January 31, 2017 to present, as well as the documents referenced in the November 25, 2015, July 2, 2013, May 21, 2013, and November 7, 2007 VA treatment records, and associate them with the claims file.  If no records are available, the Veteran should be notified of such.

2.  Obtain and associate the Veteran's complete VA vocational rehabilitation counseling folder, to include all evaluations and narrative reports.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Undertake all necessary actions to obtain the Veteran's clinical records from the Jacksonville Vet Center.  All attempts to obtain the records must be documented in the claims file.  If the records are unavailable or do not exist, the file should be annotated to reflect as such, and the Veteran and her representative should be notified.

4.  Request all in-service psychiatric treatment records through official sources.  If additional information is needed from the Veteran to request such records, the Veteran should be asked to provide it.  All efforts to obtain such records should be documented in the claims file.  If the requested records do not exist or cannot be obtained, the Veteran should be notified of such.

5.  Ask the Veteran to provide a completed release       form with the names and addresses of all medical care providers who have provided mental health treatment, to include "GVMC" and the private psychiatric hospital in Jacksonville, Florida.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

6.  Return the claims file to the VA examiner who provided the February 2016 opinion, if available, to obtain an addendum opinion.  If the February 2016 VA clinician is not available, forward the claims file to an appropriate examiner to obtain the requested opinion.  If   a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should address the following:

a.  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral pes planus or plantar fasciitis was caused by her service-connected anterior tibialis tendonitis of the lower extremities.  Please explain why or why not.

b.  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral pes planus or plantar fasciitis was permanently worsened beyond the natural progress of the condition (versus temporary exacerbation of symptoms) by her service-connected anterior tibialis tendonitis of the lower extremities.  Please explain why or why not.

If the Veteran's bilateral pes planus or plantar fasciitis was permanently worsened beyond the natural progress of the condition (aggravated), the examiner should attempt to determine the degree of aggravation beyond baseline.

7.  If, and only if, service treatment records or other competent and credible evidence is received that suggests the Veteran suffered from mental health symptoms during service, a VA psychiatric examination should be scheduled to identify any psychiatric conditions diagnosed and obtain an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorders identified are related to service.

8.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

